         Case 3:19-cv-01531-YY         Document 44       Filed 10/27/20     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 MICHAEL LAKEY and DONALD REED                       Case No. 3:19-cv-1531-YY

                Plaintiffs,                          ORDER

        v.

 ENDOLOGIX INC.,

                Defendants.


Michael H. Simon, District Judge.

       United States Magistrate Judge Youlee Yim You issued Findings and Recommendation

in this case on October 5, 2020. ECF 41. Judge You recommended that the Court deny

Defendant Endologix Inc.’s Motion to Dismiss. No party has filed objections.

       Under the Federal Magistrates Act (“Act”), the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).




PAGE 1 – ORDER
         Case 3:19-cv-01531-YY          Document 44       Filed 10/27/20      Page 2 of 2




       If no party objects, the Act does not prescribe any standard of review. See Thomas v.

Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act],

intended to require a district judge to review a magistrate’s report to which no objections are

filed.”); United States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding

that the court must review de novo magistrate judge’s findings and recommendations if objection

is made, “but not otherwise”).

       Although review is not required in the absence of objections, the Act “does not preclude

further review by the district judge[] sua sponte . . . under a de novo or any other standard.”

Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ. P. 72(b)

recommend that “[w]hen no timely objection is filed,” the court review the magistrate judge’s

findings and recommendations for “clear error on the face of the record.”

       No party having made objections, this Court follows the recommendation of the Advisory

Committee and reviews Judge You’s Findings and Recommendation for clear error on the face

of the record. No such error is apparent. Accordingly, the Court ADOPTS Judge You’s Findings

and Recommendation, ECF 41. Endologix Inc.’s Motion to Dismiss (ECF 17) is DENIED.

       IT IS SO ORDERED.

       DATED this 27th day of October, 2020.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 2 – ORDER
